Citation Nr: 0941264	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  98-19 472 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
neuropsychiatric disorder, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had creditable active service from June 1984 to 
April 1988.  Later service was under other than honorable 
conditions. 

These matters come before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for PTSD.  This appeal also comes before the Board 
from a November 1994 decision of the St. Petersburg RO, in 
which service connection was denied for bipolar disorder.  

These matters were remanded by the Board in October 2000 for 
additional evidentiary development.  Upon completion of the 
requested development, the appeal was returned to the Board, 
which again remanded the claims in September 2003, for 
corrected notice.  After additional notice was sent, the 
appeal was returned to the Board, and was remanded for a 
third time in October 2005, so that additional evidentiary 
development could be obtained.  The case has since been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  PTSD is attributable to an in-service stressor.

2.  Bipolar disorder is attributable to an injury or disease 
in service. 


CONCLUSION OF LAW

PTSD with bipolar disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 4.125(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  This decision 
represents a full grant of each benefit sought on appeal, and 
any discussion of the VCAA is unnecessary.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime 
service); 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition, in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, in response to the Board's October 2005 remand, 
the Veteran was afforded a VA examination in May 2008.  The 
examiner diagnosed PTSD and bipolar disorder.  The examiner 
related both diagnoses to the Veteran's service.  Regarding 
the diagnosis of PTSD, this was related to stressors 
including the Veteran's report that his unit lost four 
helicopters in crashes during his service, as well as his 
report of being left in shark-infested waters during a 
training exercise in 1987.  Regarding the diagnosis of 
bipolar disorder, the examiner also related this diagnosis to 
the incidents noted above, and he reasoned that the Veteran's 
initial treatment and diagnosis in 1992, shortly after 
service, made it at least as likely as not that the onset of 
bipolar disorder was in service.  

Moreover, an April 1993 VA psychiatric evaluation also 
resulted in a diagnosis of PTSD, based on the stressors of 
having four helicopter crashes in his unit, about which he 
felt guilty as a person charged with maintaining those 
helicopters.  In one of those episodes, which involved 
fatalities, the Veteran reportedly participated in body 
retrieval efforts.  The diagnosis was also related to an 
incident of having been left in shark-infested waters for an 
extended period.  The Veteran described feeling scared during 
this experience.  

Thus, with respect to PTSD, two of the criteria necessary for 
service connection (diagnosis and nexus) have been met.  The 
only remaining criterion is the establishment of a verified 
stressor.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App.  91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

In this case, the Veteran does not contend that he engaged in 
combat, and his stressors are not combat related.  The 
Veteran's personnel records indicate that he served with the 
U.S. Marines in a helicopter squadron as a 
communication/navigation systems technician.  

Regarding the Veteran's principal stressor of having 
participated in body retrieval efforts after a helicopter 
crash in October 1988, that stressor did not occur during a 
period of creditable service, and cannot be considered as 
supportive of service connection.  This is also true of a 
crash reported to have occurred in May 1988, which resulted 
in three fatalities.  No incident after the Veteran's service 
in April 1988 can be considered.  

Nevertheless, the May 2008 and April 1993 diagnoses were 
related to all four reported crashes, and not merely on the 
crashes involving fatalities.  The Veteran described feeling 
guilty about each of the crashes.  The Veteran submitted an 
article describing a helicopter crash involving his unit in 
February 1986.  The command chronologies obtained for the 
Veteran's unit show an entry dated February 15, 1986 reading 
"Squadron aircraft mishap, all flights cancelled."  They 
also describe a Class B aircraft mishap that occurred on 
October 20, 1986.  These official reports are consistent with 
the Veteran's account, and they describe incidents that 
occurred during a period of creditable service.  This 
evidence supports and does not contradict the veteran's 
testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
The Board finds that these reports place the evidence for and 
against the claim at least in equipoise, and therefore, any 
remaining doubt is resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  As all of 
the criteria necessary for service connection for PTSD have 
been met, the Board concludes that a grant of service 
connection for PTSD is in order.  

With respect to bipolar disorder, as there is a current 
diagnosis and a positive nexus opinion, which are 
uncontradicted, the only remaining criterion is an injury or 
disease in service.  Unfortunately, despite attempts by the 
RO to obtain them, the Veteran's complete service treatment 
records could not be found.  The only record available is the 
service entrance examination.  However, the Veteran does not 
appear to contend that he was treated for psychiatric 
symptoms in service.  It is his contention that the same 
incidents that caused his PTSD also caused his bipolar 
disorder.  As two of those incidents have been conceded for 
purposes of PTSD, and as the May 2008 examiner has related 
both diagnoses to these in-service events, the Board 
concludes that the evidence for and against the occurrence of 
an in-service injury or disease is also in equipoise, and 
therefore, any remaining doubt is resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  As 
all of the criteria necessary for service connection for 
bipolar disorder have been met, the Board concludes that a 
grant of service connection is in order.  

Lastly, the Board notes that VA regulations provide that 
healthcare and related benefits authorized by Chapter 17 of 
the Title 38 of the United States Code shall be furnished for 
any disability incurred or aggravated during a period of 
service terminated by a discharge under other than honorable 
conditions, but may not be furnished for any disability 
incurred or aggravated during a period of service terminated 
by a bad conduct discharge or when one of the bars listed in 
§ 3.12(c) applies.  38 C.F.R. § 3.360(b) (2009).  Those bars 
include discharge as a conscientious objector, by reason of 
sentence of general court-martial, as an alien, as a 
deserter, under other than honorable conditions as a result 
of an absence without official leave for a continuous period 
of at least 180 days, or resignation by an officer for the 
good of the service.  

In this case, the RO has determined that the Veteran is 
eligible for benefits under Chapter 17, based upon the period 
of service that has been determined to be under other than 
honorable conditions.  The Board finds that there is adequate 
confirmation of a stressor during that period of service.  As 
such, the Veteran is entitled to psychiatric treatment for 
PTSD with bipolar disorder based upon that period of service, 
notwithstanding any prohibition of compensation based upon 
service determined to be other than honorable.


ORDER

Service connection for PTSD with bipolar disorder is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


